NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



PHIL MIRANDA LUNA,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D16-4073
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Daniel F. Daly, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and BADALAMENTI, JJ., Concur.